Citation Nr: 0840151	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-33 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1966 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

A claim of service connection for PTSD was previously denied 
in June 1995.  Thus, the veteran's claim is actually a 
petition to reopen the previously denied claim.  Although the 
previous denial was noted in an April 2004 notice letter, the 
RO appeared to treat the claim as a new claim during the 
adjudication process.  The Board points out, that regardless 
of what the RO has done, the Board must address the question 
of whether new and material evidence has been received to 
reopen the claim because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  In other words, the Board is required to 
first consider whether new and material evidence has been 
received before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, 
the Board has characterized this claim on appeal as reflected 
on the title page.

In a March 2004 statement, in addition to filing a claim of 
service connection for PTSD, the veteran asserted that he has 
a disability as a result of exposure to Agent Orange during 
his military service.  As this issue has not been developed 
for appellate review, it is referred to the agency of 
original jurisdiction (AOJ) for appropriate action.


FINDINGS OF FACT

1.  By a June 1995 rating decision, the RO denied a claim of 
service connection for PTSD.  The veteran did not perfect an 
appeal of the decision.

2.  Evidence received since the June 1995 decision relates to 
an unestablished fact necessary to substantiate the claim and 
it raises a reasonable possibility of substantiating the 
underlying claim.

3.  The veteran did not engage in combat with the enemy.

4.  The veteran does not have PTSD that is attributable to 
his active military service.


CONCLUSIONS OF LAW

1.  A June 1995 rating decision, which denied the veteran's 
claim of service connection for PTSD, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1995).

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for PTSD has 
been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

3.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through an April 2004 notice letter, the 
RO notified the veteran and his representative of the 
information and evidence needed to substantiate his claim of 
service connection.  The notice letter included a PTSD 
questionnaire to report stressors.  While the notice did not 
refer to the general criteria for assigning disability 
ratings or effective dates, see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), neither of these questions is now 
before the Board.

The Board also finds that the April 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his claimed 
disability.  Consequently, a remand of the service connection 
issue for further notification of how to substantiate the 
claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical and personnel 
records were already associated with the claims file.  
Treatment records were obtained from the VA Medical Centers 
(VAMCs) in Little Rock and North Little Rock, Arkansas, and 
Oklahoma City, Oklahoma.  The veteran submitted a psychiatric 
evaluation from T.G., M.D.  Additionally, the RO requested 
and received a response from the United States Armed Services 
Center for Unit Records Research (CURR) regarding the 
veteran's alleged stressor in connection with the PTSD claim.  
Significantly, the veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claim on appeal that need to be obtained.  Thus, VA has 
properly assisted the veteran in obtaining any relevant 
evidence.

Although a VA examination was not provided in connection with 
this claim, one is not necessary to decide the claim.  As 
detailed below, because the information and evidence does not 
establish that the veteran's alleged in-service stressor 
occurred, the Board finds that a medical examination is not 
warranted.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

II. Petition to Reopen a Previously Denied Claim

The veteran asserts that he developed PTSD as a result of a 
traumatic experience during his active military service.  
Specifically, he alleges that he was involved in combat with 
the enemy during his service in the Republic of Vietnam.  The 
veteran believes that his PTSD is related to his combat 
experience.  Thus, he contends that service connection is 
warranted for PTSD.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  Establishing 
service connection for PTSD specifically requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2008); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  
Section 4.125(a) requires the diagnosis to conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).

The veteran originally filed a claim of service connection 
for PTSD in April 1995.  In June 1995, the claim was denied 
by a RO rating decision.  The veteran was notified of the 
decision later in June 1995.  He then filed a notice of 
disagreement with the decision.  In February 1996, a 
statement of the case (SOC) was issued.  The veteran did not 
submit a substantive appeal after the issuance of the SOC and 
the RO's June 1995 decision became final.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1995).  In 
March 2004, the veteran petitioned to reopen his claim of 
service connection for PTSD.

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  The Board notes that 38 C.F.R. 
§ 3.156 was revised, effective October 6, 2006, but the 
changes affect only those claims where new service department 
records are obtained.  71 Fed. Reg. 52455-57 (Sept. 6, 2006).  
The definition of new and material evidence in 38 C.F.R. 
§ 3.156(a) remains the same.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, new evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not merely cumulative of 
other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim is the June 1995 RO decision.  For purposes of the new 
and material analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

The evidence of record at the time of the June 1995 decision 
included:  the veteran's service medical and personnel 
records; a treatment record from the North Little Rock VAMC, 
dated in September 1981; treatment records from the Little 
Rock VAMC, dated from March 1990 to March 1994; VA 
examination reports, dated in May 1995; and statements from 
the veteran.

In denying the claim in June 1995, the RO found that the 
veteran had not been diagnosed with PTSD.  The veteran was 
afforded a VA psychiatric examination in May 1995.  The VA 
examiner found that the criteria for PTSD were not met.  The 
claim was denied primarily on the basis of an absence of a 
confirmed diagnosis.  Consequently, the claim could be 
reopened with the submission of new and material evidence 
that pertains to the current disability element of the PTSD 
service connection claim; that is, medical evidence 
indicating that the veteran has been clinically diagnosed 
with PTSD.

Since the June 1995 decision, the new evidence that has been 
added to the record includes:  treatment records from the 
Oklahoma City VAMC, dated from May 1999 to March 2004; a 
private psychiatric evaluation by Dr. T.G., dated in May 
2005; and additional statements from the veteran and his 
representative.

A review of the newly submitted evidence reveals that Dr. 
T.G. provided a diagnosis of PTSD in the May 2005 evaluation.  
The Board finds that Dr. T.G.'s psychiatric evaluation 
constitutes new and material evidence in connection with the 
veteran's claim of service connection for PTSD.  It is new 
because the evidence was not previously before VA decision 
makers.  It is also material because it is supporting 
evidence of the current disability element of the service 
connection claim.  (The absence of a current diagnosis of 
PTSD was the essential reason that the claim was denied in 
the June 1995 RO decision.)  Dr. T.G.'s evaluation is not 
dispositive as to the origin of the veteran's PTSD.  However, 
the evidence relates to an unestablished fact necessary to 
substantiate the claim and it raises a reasonable possibility 
of substantiating the claim.  Accordingly, the claim of 
service connection for PTSD is reopened with the submission 
of new and material evidence.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  In light of the reopening of the 
claim, the Board will address merits of the veteran's 
underlying service connection claim.

III. Service Connection

As noted above, the veteran asserts that he developed PTSD as 
a result of a traumatic experience during his active military 
service.  He has referred generally to combat-related service 
in Vietnam as an in-service stressor.  In April 2004, the 
veteran submitted more detailed information regarding a 
specific in-service stressor.  The veteran reported that on 
December 28, 1968, he was assigned to perimeter bunker duty 
with the 44th Signal Battalion in Long Binh, Vietnam.  He 
reported that he received incoming enemy fire and that he 
returned fire.  The veteran reported that he was told that he 
killed six Viet Cong and that he was relieved of duty 
afterwards and threatened with a Court Martial.

To substantiate a claim of service connection for PTSD, there 
must be credible supporting evidence that a claimed in-
service stressor actually occurred.  However, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  This is so in the absence 
of clear and convincing evidence to the contrary and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service.  38 C.F.R. § 3.304(f)(1).

The claims file is devoid of any official documentation that 
the veteran engaged in combat during his military service.  
Personnel records reflect service in Vietnam from September 
1966 to July 1967 and from June 1968 to February 1969.  The 
veteran was attached to the 44th Signal Battalion during his 
second tour in Vietnam.  During this time, the veteran's 
military occupational specialty indicated that he was a 
communications center specialist.  The records reflect 
receipt of the National Defense Service Medal, Vietnam 
Service Medal, and the Republic of Vietnam Campaign Medal.  
These awards are not indicative of combat service.  There is 
no documentation of the receipt of an award or medal that is, 
in and of itself, indicative of combat action.  Given the 
information contained in the personnel records, there is no 
suggestion that the veteran's duties resulted in situations 
that would lead to his participation in combat in Vietnam.

Despite the absence of evidence of combat in the veteran's 
personnel records, the RO requested that CURR attempt to 
verify the alleged in-service stressor.  In August 2006, CURR 
responded with information about the 44th Signal Battalion.  
CURR reported that Long Binh was the main base for the 
battalion.  Its mission was to support military operations 
against enemy forces in Vietnam.  CURR reviewed the relevant 
unit history, operational reports, lessons learned, and daily 
staff journals.  No attacks on the battalion were noted for 
December 28, 1968, or for December 1968 in general.  The 
information contained in the research did not corroborate the 
veteran's alleged in-service stressor.  That is, the 
information did not show that the veteran participated in the 
combat as alleged or that his unit was involved in such 
combat.

Here, other than the veteran's contentions, there is no 
evidence of combat-related service.  Absent an explicit 
mention of combat service, a military occupational specialty 
suggestive of combat duties, an award or medal indicative of 
participation in combat, treatment for an injury that may be 
related to combat, or corroborating lay testimony from fellow 
service members, engagement in combat with the enemy cannot 
be inferred.  The objective evidence of record and the lack 
of supportive evidence outweighs the veteran's statements 
regarding combat exposure.  Considering the information 
contained in the veteran's service medical records, personnel 
records, and information obtained from CURR, the Board finds 
that the veteran did not engage in combat with the enemy.  

In light of the Board's finding that the veteran did not 
engage in combat with the enemy, his lay testimony alone may 
not establish the occurrence of the claimed in-service 
stressors under section 3.304(f)(1).  The veteran has not 
submitted credible supporting evidence that the alleged in-
service stressor occurred.  Without establishing the 
occurrence of an in-service stressor, service connection for 
PTSD is not warranted.

The Board notes that the veteran has been diagnosed with 
PTSD.  In May 2005, Dr. T.G. provided such a diagnosis.  Dr. 
T.G. did not explicitly link the diagnosis to the veteran's 
military service, but the report implied that the veteran's 
PTSD was related to service in Vietnam.  Although the veteran 
has been diagnosed with PTSD, service connection is 
nevertheless not warranted because the diagnosis has not been 
linked to a stressor that is supported by the credible 
evidence of record.  Evidence of a diagnosis alone cannot 
establish service connection for PTSD.

Although the veteran's service medical records do not contain 
evidence of treatment for a psychiatric disability, the 
veteran's representative contends that there is documentation 
that the veteran was involved in fights during service and 
that the behavior may have represented the onset of a 
psychiatric disability.  In the veteran's case, he has never 
alleged that his PTSD is related to in-service fights.  
Notably, only the issue of entitlement to service connection 
for PTSD is before the Board.  The veteran or his 
representative is free to raise the issue of a different 
psychiatric disability with the AOJ.

For all the foregoing reasons, the Board finds that the claim 
of service connection for PTSD must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim 
of service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for PTSD is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


